Title: From Thomas Jefferson to William Short, 24 June 1791
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia June 24. 1791.

Mr. Custis, a citizen of Virginia, proposing to make application to the government of France for redress of a wrong which he thinks he has sustained from them, I am to ask your patronage of his claims so far as they shall be just and so far also as a denial or delay of justice in the ordinary modes of application may render an extraordinary interference necessary.—I am with great & sincere esteem, Dear Sir Your friend & servant,

Th: Jefferson

